Exhibit 99.1 Contacts: Layne Christensen Company The Equity Group Inc. Andy T. Atchison Devin Sullivan Chief Financial Officer Sr. Vice President 281-475-2670 212-836-9608 Andy.Atchison@Layne.com dsullivan@equityny.com LAYNE CHRISTENSEN REPORTS FIRST QUARTER FISCAL 2 Q1 FY 2016 Overview · Revenues increased 11.5% to $194.4 million in Q1 FY 2016 from $174.4 million in Q1 FY 2015, driven by higher revenues at Water Resources, Inliner and Geoconstruction. · Improved profitability during Q1 FY 2016 compared to Q1 FY 2015 at Water Resources, Inliner, and Geoconstruction; losses narrowed at Heavy Civil and Mineral Services. · Net loss attributable to Layne Christensen Company was $6.6 million, or $(0.33) per diluted share, compared to $27.7 million, or $(1.41) per diluted share, in Q1 FY 2015. The results for Q1 FY 2016 included a gain on extinguishment of debt of $4.2 million, or $0.22 per diluted share. · Total backlog of $535.5 million at April 30, 2015, compared to $570.8 million at January 31, 2015, and $527.7 million at April 30, 2014. · As of April 30, 2015, cash and cash equivalents were $56.6 million, long-term debt, excluding current maturities, was $161.8 million, and equity was $166.7 million ($7.85 per share).Consolidated liquidity, including availability under our credit facility and total cash and cash equivalents, was $118.3 million, compared to $76.8 million at January 31, 2015. · On May 20, 2015, Layne entered into a definitive agreement to sell its Geoconstruction business segment for total consideration of approximately $34.5 million, plus the value of the business segment's working capital at closing.
